241 P.3d 307 (2010)
237 Or. App. 571
STATE of Oregon, Plaintiff-Respondent,
v.
Charolette Joanne WEIVODA, aka Charlotte Weivoda, Defendant-Appellant.
CF060507; A139265.
Court of Appeals of Oregon.
Argued and Submitted September 2, 2010.
Decided September 29, 2010.
Gary B. Bertoni, Portland, argued the cause for appellant. With him on the brief was Bertoni & Associates.
Paul L. Smith, Assistant Attorney General, argued the cause for respondent. On the brief were John R. Kroger, Attorney General, Jerome Lidz, Solicitor General, and Janet A. Metcalf, Assistant Attorney General.
Before SCHUMAN, Presiding Judge, and WOLLHEIM, Judge, and ROSENBLUM, Judge.
PER CURIAM.
Defendant was convicted of two counts of aggravated murder and one count of murder involving a single victim and sentenced on all three counts. The court merged the conviction for murder with one of the convictions for aggravated murder. It did not merge the two convictions for aggravated murder. Although defendant did not object, failure to merge the two aggravated murder convictions was plain error that we exercise our discretion to review. State v. Acremant, 338 Or. 302, 330, 108 P.3d 1139, cert. den., 546 U.S. 864, 126 S. Ct. 150, 163 L. Ed. 2d 148 (2005). "We therefore remand the case for entry of [a] corrected judgment of conviction reflecting defendant's guilt on the charge of aggravated murder * * * with the judgment separately enumerating the aggravating factors upon which [the] conviction is based." Id. In a second assignment of error, defendant argues that the statute of limitation for aggravated murder is three years and not unlimited. We rejected that argument in State v. Anthony, 234 Or.App. 659, 228 P.3d 1222 (2010).
Reversed and remanded with instructions to enter judgment reflecting one conviction for aggravated murder with the judgment separately enumerating the aggravating factors upon which the conviction is based; remanded for resentencing; otherwise affirmed.